PER CURIAM.
This cause is here on appeal to review an order of the Twentieth Judicial Circuit for Hardy County, Florida, dated October 20, 1972, which order dismissed Appellant’s complaint based on a ruling that Chapter 71-165, Laws of Florida 1971, was unconstitutional. Our jurisdiction over this direct appeal is acquired pursuant to the provisions of Fla.Const., Article V, § 3(b)(1), F.S.A.
The attorneys for the Appellees state in their brief that neither the parties to this cause nor the trial court was aware of this Court’s Decision in State of Florida, Department of Transportation v. Feltner, Fla., 266 So.2d 670 (1972). Accordingly, Appellees "confess error below and consent to entry of an order reversing the judgment below and remanding the cause for further proceedings.”
It appearing that the trial court’s order was in error, and pursuant to Appellee’s request, we reverse the Circuit Court’s decision and remand the cause so that the Appellant may proceed with his suit in that court.
Jt is so ordered.
ERVIN, Acting C. J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.